Citation Nr: 0123156
Decision Date: 10/18/01	Archive Date: 12/03/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  01-03 662	)	DATE OCT 18, 2001
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


CORRECTIVE ORDER

The following correction is hereby made in the decision issued by the Board of Veterans Appeals in the above-captioned matter, issued on September 24, 2001:

On page 1, the docket number of "01-03 669" is corrected to read "01-03 662."




		
JACQUELINE E. MONROE
Member, Board of Veterans Appeals


Citation Nr: 0123156	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  01-03 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from June 1998 to April 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision of the New 
Orleans, Louisiana RO which denied the veteran's claim for 
service connection for an acquired psychiatric disorder.  The 
veteran timely perfected an appeal to the Board, and, in July 
2001, appeared at a hearing before the undersigned Board 
Member at the RO.  


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (hereinafter "Act").  Among other things, this 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duties to 
assist and notify, and superceded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom; 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is now applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001).  Pertinent regulations 
(which implement the Act but, with the exception of the 
provision governing claims to reopen on the basis of new and 
material evidence, do not create any additional rights) 
recently were promulgated.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  This should include consideration 
of whether any additional notification or development action 
is required under the Act.  VA is required to notify the 
claimant of the evidence necessary to complete the 
application for the benefit sought, as well as of its efforts 
to procure relevant evidence.  Moreover, required development 
action may include requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination (or, obtaining a medical opinion) when 
such evidence may aid in substantiating entitlement to the 
benefits sought.  A claim may be decided without providing 
such assistance only when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.  

In this case, the veteran alleges that his current 
psychiatric disorder was caused or aggravated by the physical 
and psychological abuse he was subject to while in military 
service.  Although service medical records, including a June 
1997 enlistment examination, do not document any complaints, 
findings, diagnoses, or treatment for an acquired psychiatric 
disorder, a January 1999 mental status evaluation shows the 
veteran being diagnosed with a schizotypal personality 
disorder.  As noted by the RO in denying the claim,  
personality disorders are not diseases for compensation 
purposes.  See, e.g., 38 C.F.R. § 4.127 (2000).  Likewise, 
the Board notes that the post-service record is devoid of any 
medical evidence showing complaints, findings, diagnoses, or 
treatment for an acquired psychiatric disorder.  Moreover, 
the veteran does not allege, in either his many written 
statements to the Board, or in hearing testimony, that any 
such records exist.

Those facts notwithstanding, the Board notes that, under the 
Veterans Claims Assistance Act of 2000, VA examination is 
necessary when there is (a) competent evidence of current 
disability or persistent or recurrent symptoms of disability; 
(b) lay or medical evidence indicating that the disability or 
symptoms may be related to service; and (c) the record does 
not contain sufficient medical evidence to decide the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, 2097-98 (2000) (codified, as amended, at 38 
U.S.C. § 5103A (West Supp. 2001)).

In the present case, the veteran essentially claims to have 
recurrent adverse psychological symptomology that is 
indicative of a current acquired psychiatric disorder, and 
asserts that there is a relationship between current problems 
and military service; this suggests that the personality 
disorder diagnosed in service was incorrect.  The Board notes 
that there is no medical evidence or opinion on the question 
of a current diagnosis or medical nexus.  Moreover, the 
veteran, as of yet, has not been afforded a VA examination 
and the record does not contain any post-service medical 
evidence.  

Under the particular circumstances of this case, and in light 
of the duties imposed by the Act, and referred to above, the 
Board finds that the RO should arrange for the veteran to 
undergo VA psychiatric examination to obtain evidence needed 
to fully and fairly resolve the issue on appeal.  The veteran 
is hereby advised that failure to report to any scheduled VA 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2000).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination, the RO should obtain and associate 
with the record any notice(s) of the examination(s) sent to 
the veteran.

Prior to having the veteran undergo medical evaluation, the 
RO should undertake all necessary action to obtain and 
associate with the record all outstanding pertinent medical 
records.  In this regard, the Board notes that, while the 
veteran testified at his July 2001 personal hearing that he 
had been hospitalized for a week for psychological evaluation 
while at Fort Lewis, Washington, copies of these records, 
except for the January 1999 mental status evaluation, do not 
appear in the claims file.  The RO should also obtain all 
outstanding pertinent records from any other source(s) or 
facility(ies) identified by the veteran.  

As a final point, the Board emphasizes that the fact that the 
Board has identified specific actions to be accomplished on 
remand does not relieve the RO of the responsibility to 
ensure that the Act has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the Act.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:  

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records, to specifically include 
any psychiatric hospitalization records 
on file with the base hospital at from 
Fort Lewis, Washington.  The RO should 
also obtain, or assist the veteran in 
obtaining, pertinent medical records from 
any other source(s) or facility(ies) 
identified by the appellant.  If any 
requested records are not available, or 
the search for such records otherwise 
yields negative results, that fact should 
be noted in the claims file, and he and 
his representative should be so notified.  
The appellant is also free to submit any 
pertinent medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo examination.   

2.  After associating with the record any 
pertinent medical records received, the 
RO should arrange for the veteran to 
undergo a comprehensive examination by a 
VA psychiatrist.  The entire claims file, 
to include a complete copy of this 
REMAND, must be furnished to, and be 
reviewed by, the physician designated to 
examine the veteran.  All indicated tests 
and studies, to include psychological 
testing, should be accomplished, and all 
clinical findings should be reported in 
detail and clinically correlated to (a) 
specific diagnosis(es).  

After examination of the veteran, review 
of his pertinent history, and with 
consideration of sound medical 
principles, the physician clearly 
indicate whether the veteran currently 
has an acquired psychiatric disorder, 
and, if so, whether there is, as least as 
likely as not, a nexus between any such 
disorder and the veteran's active 
military service.  In rendering such 
opinion, examiner must specifically 
address the psychiatric symptoms noted 
therein that were then attributed to a 
personality disorder.  

The typewritten report of examination 
must include all examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached.

3.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  The RO must also review the claim's 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified, as 
amended, at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001)), and 
the pertinent final regulations 
implementing the Act (to be promulgated, 
as amended, at 38 C.F.R. §§ 3.102 and 
3.159), are fully satisfied.

6.  After completion of the above 
requested development, and any other 
indicated development and/or notification 
action, the RO should adjudicate the 
claim on appeal in light of all pertinent 
evidence and legal authority.  The RO 
must provide adequate reasons and bases 
for its determination.

7.  If the benefit sought on appeal 
continues to be denied, the RO should 
furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
afford him the opportunity to provide 
written or other argument in response 
thereto before the claim's file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


